Case 18-13027-t11   Doc 165-3   Filed 04/18/19   Entered 04/18/19 15:39:52 Page 1 of 35
Case 18-13027-t11   Doc 165-3   Filed 04/18/19   Entered 04/18/19 15:39:52 Page 2 of 35
Case 18-13027-t11   Doc 165-3   Filed 04/18/19   Entered 04/18/19 15:39:52 Page 3 of 35
Case 18-13027-t11   Doc 165-3   Filed 04/18/19   Entered 04/18/19 15:39:52 Page 4 of 35
Case 18-13027-t11   Doc 165-3   Filed 04/18/19   Entered 04/18/19 15:39:52 Page 5 of 35
Case 18-13027-t11   Doc 165-3   Filed 04/18/19   Entered 04/18/19 15:39:52 Page 6 of 35
Case 18-13027-t11   Doc 165-3   Filed 04/18/19   Entered 04/18/19 15:39:52 Page 7 of 35
Case 18-13027-t11   Doc 165-3   Filed 04/18/19   Entered 04/18/19 15:39:52 Page 8 of 35
Case 18-13027-t11   Doc 165-3   Filed 04/18/19   Entered 04/18/19 15:39:52 Page 9 of 35
Case 18-13027-t11   Doc 165-3   Filed 04/18/19   Entered 04/18/19 15:39:52 Page 10 of
                                         35
Case 18-13027-t11   Doc 165-3   Filed 04/18/19   Entered 04/18/19 15:39:52 Page 11 of
                                         35
Case 18-13027-t11   Doc 165-3   Filed 04/18/19   Entered 04/18/19 15:39:52 Page 12 of
                                         35
Case 18-13027-t11   Doc 165-3   Filed 04/18/19   Entered 04/18/19 15:39:52 Page 13 of
                                         35
Case 18-13027-t11   Doc 165-3   Filed 04/18/19   Entered 04/18/19 15:39:52 Page 14 of
                                         35
Case 18-13027-t11   Doc 165-3   Filed 04/18/19   Entered 04/18/19 15:39:52 Page 15 of
                                         35
Case 18-13027-t11   Doc 165-3   Filed 04/18/19   Entered 04/18/19 15:39:52 Page 16 of
                                         35
Case 18-13027-t11   Doc 165-3   Filed 04/18/19   Entered 04/18/19 15:39:52 Page 17 of
                                         35
Case 18-13027-t11   Doc 165-3   Filed 04/18/19   Entered 04/18/19 15:39:52 Page 18 of
                                         35
Case 18-13027-t11   Doc 165-3   Filed 04/18/19   Entered 04/18/19 15:39:52 Page 19 of
                                         35
Case 18-13027-t11   Doc 165-3   Filed 04/18/19   Entered 04/18/19 15:39:52 Page 20 of
                                         35
Case 18-13027-t11   Doc 165-3   Filed 04/18/19   Entered 04/18/19 15:39:52 Page 21 of
                                         35
Case 18-13027-t11   Doc 165-3   Filed 04/18/19   Entered 04/18/19 15:39:52 Page 22 of
                                         35
Case 18-13027-t11   Doc 165-3   Filed 04/18/19   Entered 04/18/19 15:39:52 Page 23 of
                                         35
Case 18-13027-t11   Doc 165-3   Filed 04/18/19   Entered 04/18/19 15:39:52 Page 24 of
                                         35
Case 18-13027-t11   Doc 165-3   Filed 04/18/19   Entered 04/18/19 15:39:52 Page 25 of
                                         35
Case 18-13027-t11   Doc 165-3   Filed 04/18/19   Entered 04/18/19 15:39:52 Page 26 of
                                         35
Case 18-13027-t11   Doc 165-3   Filed 04/18/19   Entered 04/18/19 15:39:52 Page 27 of
                                         35
Case 18-13027-t11   Doc 165-3   Filed 04/18/19   Entered 04/18/19 15:39:52 Page 28 of
                                         35
Case 18-13027-t11   Doc 165-3   Filed 04/18/19   Entered 04/18/19 15:39:52 Page 29 of
                                         35
Case 18-13027-t11   Doc 165-3   Filed 04/18/19   Entered 04/18/19 15:39:52 Page 30 of
                                         35
Case 18-13027-t11   Doc 165-3   Filed 04/18/19   Entered 04/18/19 15:39:52 Page 31 of
                                         35
Case 18-13027-t11   Doc 165-3   Filed 04/18/19   Entered 04/18/19 15:39:52 Page 32 of
                                         35
Case 18-13027-t11   Doc 165-3   Filed 04/18/19   Entered 04/18/19 15:39:52 Page 33 of
                                         35
Case 18-13027-t11   Doc 165-3   Filed 04/18/19   Entered 04/18/19 15:39:52 Page 34 of
                                         35
Case 18-13027-t11   Doc 165-3   Filed 04/18/19   Entered 04/18/19 15:39:52 Page 35 of
                                         35
